In an action' for a separation, defendant husband appeals from a judgment of the Supreme Court, Nassau County, entered November 19, 1965, which inter alia. (1) granted a separation to the plaintiff wife, (2) awarded custody of their infant issue to plaintiff, with visitation rights to defendant and (3) directed defendant to pay *941$90 per week for the support of the wife and the infant issue. Judgment affirmed, with costs. (See Rosenstiel v. Rosenstiel, 16 N Y 2d 64; Kinnier v. Kinnier, 45 N. Y. 535; Shea v. Shea, 270 App. Div. 527.) Beldock, P. J., Ughetta, Rabin, Hopkins and Benjamin, JJ., concur.